Citation Nr: 0726108	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  96-50 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right thumb disability.  

2.  Entitlement to an initial compensable evaluation for 
chronic bronchitis prior to November 17, 2005.   

3.  Entitlement to a rating in excess of 10 percent for 
chronic bronchitis beginning November 17, 2005. 

4.  Entitlement to an initial compensable rating for scars of 
the lower right leg.  

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for a low back 
disorder. 

7.  Entitlement to service connection for a left ankle 
disorder. 

8.  Entitlement to service connection for chest pain.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to July 
1995, December 2000 to November 2001 and February 2002 to 
July 2005.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in New York, New York (hereinafter RO).  

The issues of entitlement to service connection for 
headaches, a low back disorder, a left ankle disorder, and 
chest pain require additional development and are addressed 
in the remand portion of the decision below.  These issues 
are remanded to the RO via the Appeals Management Center in 
Washington, DC.    

The August 2005 remand directed the RO to conduct the 
appropriate disposition of issues that have not been 
developed for appellate review; namely, entitlement to 
service connection for a left wrist disorder, scars of the 
right thumb, a psychiatric disorder, a right hand disorder 
and tinnitus.  These issues are referred to the RO for 
appropriate disposition. 


FINDINGS OF FACT

1.  Residuals of a right thumb disability have not resulted 
in unfavorable ankylosis or limitation of motion manifested 
by a gap of more than two inches (5.1 centimeters) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers. 

2.  It is not shown prior to October 7, 1996, that chronic 
bronchitis resulted in moderate disability with such 
manifestations as considerable night or morning coughing, 
slight dyspnea on exercise, and scattered bilateral rales. 

3.  Pulmonary function testing on April 4, 1997, showed 
forced expiratory volume in 1 second (FEV-1) to 73 percent of 
its predicted value, and FEV-1/forced vital capacity (FVC) to 
88 percent of it predicted value.  

3.   Pulmonary function testing on November 17, 2005, 
revealed FEV-1 to 72 percent of its predicted value, and FEV-
1/FVC to 84 percent of its predicted value. 

6.  Scarring in the right lower leg has been demonstrated to 
be well- healed and results in no limitation of functioning; 
the most recent VA examination in November 2005 showed no 
residual scarring in the right lower leg.  

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a right thumb disability are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2001); 38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (2006); 38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2006).     

2.  The criteria for an initial compensable evaluation for 
chronic bronchitis prior to October 7, 1996, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6600 (1995); 38 C.F.R. § 
4.97, Diagnostic Code 6600 (2006).    


3.  The criteria for a rating of 10 percent, but no more, for 
chronic bronchitis beginning October 7, 1996, are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6600 (1995); 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2006).     

4.  The criteria for an initial compensable rating for scars 
of the lower right leg are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2001); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, letters dated in December 2001 and 
September 2005 satisfied the duty to notify provisions.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  As for the duty to assist, while the service medical 
records from the veteran's first period of active duty are 
not currently contained in the claims file, the veteran has 
been afforded comprehensive VA examinations, and the findings 
from these examinations are sufficient to determine the 
proper ratings to be assigned for the disabilities at issue.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



II. Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, if the claims are based on the assignment of initial 
ratings for these disabilities following the initial award of 
service connection for these disabilities.  The United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Fenderson 
v. West, 12 Vet. App. 119 (1999); Francisco, 7 Vet. App. at 
58. 

During the pendency of this appeal, VA amended the criteria 
for evaluating disabilities of the fingers, respiratory 
conditions, and skin disorders.  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); 
see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
Throughout the appeal, the RO has addressed the veteran's 
claims for increased ratings at issue under both the old 
criteria and the current regulations.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions in the adjudication below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Right Thumb

The provisions for rating disabilities in the individual 
fingers were amended, effective August 26, 2002.  See 67 Fed. 
Reg. 48,784-787 (July 26, 2002).  Under the old criteria for 
evaluating limitation of motion of the thumb, the veteran 
would have to show ankylosis of the thumb.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5224.  Favorable ankylosis of the 
thumb warrants a 10 percent rating, and unfavorable ankylosis 
of the thumb warrants a 20 percent rating.  38 C.F.R. § 4.71a 
(2001).  

Under the recently codified Diagnostic Code 5228, a 10 
percent disability rating is assigned for thumb limitation 
manifested by a gap of one to two inches (2.5 to 5.1 
centimeters (cm.)) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5228.  A 20 percent rating is 
assigned for thumb limitation of motion manifested by a gap 
of more than two inches (5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
Id. 

The veteran's service medical records show arthrodesis of the 
metacarpophalangeal joint.  The veteran had received an open 
reduction and internal fixation or the right thumb that had 
been fused.  An October 1995 VA x-ray demonstrated complete 
fusion of the first metacarpophalangeal joints.  A VA 
examination at that time showed the veteran to be able to 
approximate the tip of the thumb with the tip of each finger 
but the little one due to pain.  Grasp was normal and there 
was mild weakness due to pain.  Mild limitation of motion was 
described in the first metacarpophalangeal joint and proximal 
interphalangeal joint of the thumb of the right hand.  

Thereafter, a June 2002 VA examination showed the veteran 
describing intermittent right thumb pain.  He was reported to 
be unable to approximate the right thumb to the palm and grip 
strength was decreased to 4 out of 5.  There was a healed 
faded post-operative scar at the right thumb dorsally and 
tenderness on palpation of the right first 
metacarpophalangeal/interphalangeal joints.  There was full 
passive motion of the right thumb and limited active range of 
motion due to pain.  Right thumb strength was decreased to 3 
out of 5.   

At a December 2005 VA examination, the veteran described 
intermittent right thumb swelling and numbness, precipitated 
by activity and cold weather.  Tylenol three times daily did 
not provide much relief.  He stated that he needs the 
assistance of others to help him dress and shower at times.  
Upon examination, there was no ankylosis and no limitation of 
motion, but tenderness was again demonstrated in the 
metacarpophalangeal/interphalangeal joints.  There was a two 
inch gap between the right thumb and little finger; two inch 
gap with approximation of the right thumb, index, and middle 
fingers to the palm actively and full approximation passively 
with pain between the thumb pad and fingers, with the thumb 
attempting to oppose the fingers.  There was a one inch gap 
in approximation of the right little finger to the thumb.  
Right hand grip strength was decreased to 3 out of 5, and it 
was indicated there was additional limitation resulting from 
pain, weakness and lack of endurance.  X-rays showed status 
post fusion of the right thumb's metacarpophalangeal joint. 

The above clinical evidence does not demonstrate unfavorable 
ankylosis of the right thumb, nor does is it show thumb 
limitation of motion manifested by a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  As such, 
entitlement to rating in excess of 10 percent is not 
warranted at any time subsequent to the effective date of the 
initial rating, July 2, 1995.  38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5224 
(2006); 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2006).  

Bronchitis

Service connection for chronic bronchitis was granted by the 
December 1995 rating decision.  A noncompensable rating was 
assigned effective from July 2, 1995.  Thereafter, the rating 
was increased to 10 percent by a February 2007 rating 
decision, effective from November 17, 2005.  


During the course of this appeal, the diagnostic codes and 
provisions relating to the respiratory system were revised 
effective October 7, 1996.  38 C.F.R. §§ 4.96, 4.97 (1995); 
61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  Under the previous 
criteria, bronchitis resulting in moderate disability with 
such manifestations as considerable night or morning 
coughing, slight dyspnea on exercise, and scatted bilateral 
rales warranted a 10 percent rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1995).  Chronic bronchitis that 
resulted in moderately severe disability with such 
manifestations as a persistent cough at intervals throughout 
the day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest and beginning chronic 
airway obstruction warranted a 30 percent rating.  Id.  

As for entitlement to a 10 percent rating for bronchitis 
prior to March 31, 1997, with application of the old 
criteria, the clinical evidence dated prior thereto, 
including a VA examination conducted in October 1995, does 
not reflect evidence of moderate disability with such 
manifestations as considerable night or morning coughing, 
slight dyspnea on exercise and scattered bilateral rales.  
The October 1995 VA examination showed no wheezes or rales, 
and the chest x-ray and pulmonary function testing was 
normal.  The veteran's bronchitis was assessed as stable at 
that time.  As such, an initial compensable rating prior to 
October 7, 1996 is not warranted.

Under the revised criteria for rating chronic bronchitis, an 
FEV-1 less than 40 percent of predicted value, or; the ratio 
of FEV-1 to FVC (FEV-1/FVC) less than 40 percent, or; 
diffusion capacity of carbon monoxide by the single breath 
method (DLCO (SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/ kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy warrants a 
100 percent rating.  An FEV-1 of 40 to 55 percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) warrants a 60 
percent rating.  An FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted warrants a 30 percent rating.  Finally, an FEV-1 of 
71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66 to 80 percent predicted warrants a 
10 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6600 
(2006). 

Pulmonary function findings on April 4, 1997, revealed FEV-1 
to 73 percent of its predicted value, and FEV-1/FVC to 88 
percent of it predicted value.  The FEV-1 finding of 73 
percent of its predicted value warrants the assignment of a 
10 percent rating under the revised criteria.  As such, 
entitlement to a 10 percent rating for bronchitis, as first 
shown by the pulmonary function test on April 4, 1997, is 
warranted under the revised criteria.  38 C.F.R. §§ 3.400, 
4.97, Diagnostic Code 6600 (2006).  

Turning now to whether a rating in excess of 10 percent for 
bronchitis is warranted under the revised rating criteria.  
The March 1997 VA examination found that the veteran was said 
to not have dyspnea on exertion.  The chest x-ray conducted 
at that time was negative, and the diagnosis was limited to 
"history" of bronchitis.  In February 2002, a chest x-ray 
was again negative, and the veteran described no episodes of 
incapacitations due to his bronchitis.  No significant 
findings were shown upon the examination conducted at that 
time.  Pulmonary function testing in January 2004 revealed 
FEV-1 was 90.5 percent of its predicted value and FEV-1/FVC 
was 110.2 percent of its predicted value.  

At a November 2005 VA respiratory examination, the veteran 
reported having a productive cough with occasional yellow 
sputum but no hemoptysis.  He described dyspnea upon two 
blocks of walking and described daily attacks of wheezing.  
He said he had never been treated with intubation or 
steroids, but utilized inhalers as needed.  Upon examination, 
the respiration rate was 18 and there were clear breath 
sounds, bilaterally, with no wheezing.  There was no cor 
pulmonale or restrictive disease and a chest x-ray was 
negative.  Pulmonary function testing in November 2005 showed 
FEV-1 to 72 percent of its predicted value, and FEV-1/FVC to 
84 percent of its predicted value, with the DLCO reported as 
normal.  As the pulmonary function test findings do not 
reflect findings to include an FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent.  As such, a 
rating in excess of 10 percent is not warranted under the 
revised criteria.  


Scars 

Revisions were made to the criteria for rating skin 
disabilities during the pendency of the veteran's appeal, 
effective on August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 
2002); compare 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001) 
with 38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  
Scarring that is not otherwise described by regulation, such 
as scarring that involves the head face for neck or that is 
tender, painful or causes limitation of motion, is to be 
rated on the basis of the limitation of functioning of the 
affects part.  

Service connection for scarring for scars of the right lower 
leg was granted by a December 1995 rating decision.  A 
noncompensable rating was assigned effective from July 2, 
1995.  Evidence of record at that time included an October 
1995 VA skin examination that demonstrated a depressed 
circular depigmented scar of about one to one and one half 
centimeters in the right lower leg.  The scar was described 
as being nontender.  A March 1997 VA skin examination 
demonstrated a small two centimeter scar on the anterior 
right shin.  In February 2002, a VA examination showed a .5 
centimeter, slightly depressed, hypopigmented scar that was 
not described as being tender.  A November 2005 VA skin 
examination, a scar in the right lower leg was not identified 
upon examination.  

None of the above clinical evidence has demonstrated any 
limitation of functioning associated with scarring in the 
right lower leg, nor does this evidence suggest at any time 
during the appeal period that compensable manifestations of 
scarring in the right lower leg would be warranted under any 
pertinent diagnostic code.  See 38 C.F.R. § 4.118.  As such, 
a compensable rating for scarring of the right lower leg is 
not warranted at any time subsequent to the effective date of 
the initial rating, July 2, 1995.  38 C.F.R. § 4.118 
Diagnostic Code 7805 (2001); 38 C.F.R. § 4.118 Diagnostic 
Code 7805 (2006).  

Final Considerations 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his right thumb condition, 
bronchitis or scarring of the right lower leg, and his 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the ratings currently 
assigned or granted by decision.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims for the 
increased ratings denied by this decision, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 10 percent for a right thumb 
disability is denied. 

A 10 percent rating for chronic bronchitis prior to October 
7, 1996, is denied. 

A 10 percent rating for chronic bronchitis beginning October 
7, 1996, is granted, subject to regulations governing the 
payment of monetary awards.   

A rating in excess of 10 percent for chronic bronchitis 
beginning October 7, 1996, is denied. 

An initial compensable rating for scars of the lower right 
leg is denied.  


REMAND

Although the service medical records were previously 
associated with the claims file, the service medical records 
from the veteran's first period of active duty are not 
currently associated with the claims file.  As such, the 
issues of entitlement to service connection for headaches, a 
low back disorder, a left ankle disorder, and chest pain must 
be remanded for the following development: 

1.  In order to accord the veteran due 
process, the RO must ensure that all 
necessary action be performed in an 
attempt to locate the veteran's service 
medical records from his first period of 
service, including all action indicated 
pursuant to M21-1.  National Personnel 
Records Center (NPRC) and any alternate 
sources of the veteran's service medical 
records must be contacted.  The veteran 
must be requested to provide copies of 
all service medical records in his 
possession.  The Disabled American 
Veterans and any other parties that had 
possession of the claims file during the 
course of this appeal, must be requested 
to search their files with regard to 
locating the veteran's service medical 
records.  If the original service medical 
records are not located, a memorandum 
describing all of the steps that have 
been taken in the attempt to locate the 
service medical records must be prepared 
and filed in the claims file.  A copy of 
the memorandum must be provided to the 
veteran.

2.  If the service medical records are 
not located, the RO must advise the 
veteran that he can submit alternate 
evidence to support his contention that 
service connection or the disorders at 
issue is warranted.  This evidence may 
take the following forms; however, the 
veteran may submit any other evidence he 
finds appropriate: statements from 
service medical personnel, "buddy" 
certificates or affidavits; employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated, especially 
soon after discharge; letters written 
during service; photographs taken during 
service; pharmacy prescription records 
and insurance examinations.

3.  Thereafter, the claims for service 
connection for headaches, a low back 
disorder, a left ankle disorder, and 
chest pain must be readjudicated by the 
RO.  If any such claim remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


